This case came on, on four exceptions to the com-' missioncr’s report. The exceptions ai;e -overruled^ and the commissioner’s report sustained. Interest is allowed, because the administrator and administratrix kept the money of the intestate in his hands an unreasonable time.There was no necessity for their doing it, as the exigencies of the estate did not require it. The administrator and administratrix are charged with tho furniture» at the appraisement, as it appears that they kept it for their own use, in their own house, which was a tavern* having first* sold such parts of the furniture as did no&' •suit their purpose.
They arc charged 65l. per annum for house rent by the commissioner. Some of the witnesses say it was-worth 70i. per annum j others $250.
Commissions are not allowed to the administrator and administratrix, because they did not account annually with the ordinary, as they ought to have done.
It is ordered and decreed, that the defendant do pay the sum reported to be due, by the commissioner j. and - that his report be confirmed.
The costs to he paid out of tho estate,
(Signed) Theodore Gaxlxard.
The defendant John Bruce then moved the Court Appeals- tq reverse the decree of the presiding, judge, oh